Citation Nr: 1503723	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for degenerative changes with limitation of motion of the cervical spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to September 1997.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which increased the rating for degenerative changes with limitation of motion of the cervical spine from 10 to 20 percent disabling.  


FINDING OF FACT

In correspondence received by the VA on December 15, 2014, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for degenerative changes with limitation of motion of the cervical spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of an increased rating for degenerative changes with limitation of motion of the cervical spine have been met.  38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in correspondence received by the VA dated December 15, 2014, and prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to an increased rating for degenerative changes with limitation of motion of the cervical spine.  

On December 22, 2014, the Veteran's representative at the Board submitted an Appellant's Brief with respect to the claim of an increased rating for the cervical spine.  However, the withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude the filing a new notice of disagreement and, after a statement of the case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c) (2014).  At the time of submission of the Appellant's Brief, the period to perfect and reinstate the appeal had expired.  

As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to an increased rating for degenerative changes with limitation of motion of the cervical spine, currently rated as 20 percent disabling, is dismissed. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


